Citation Nr: 1759179	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2015, the Board remanded the appeal for further development.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2015 remand, the Board determined that there were outstanding service treatment records pertinent to the Veteran's appeal.  Specifically, the Board noted that, while an October 10, 1970, discharge examination was associated with the claims file, a February 1971 statement of medical condition, signed by the Veteran, referenced a November 28, 1970, discharge examination at the Munson Army Hospital.  As such, the Board directed the AOJ to contact the National Personnel Records Center (NPRC), as well as any other appropriate facility, to obtain the November 28, 1970, discharge examination.  The Board directed that the request should include a search of the Munson Army Hospital records.  If the requested record was unavailable, the AOJ was to issue a memorandum that documented its attempts to obtain the November 28, 1970, discharge examination.

In September 2015, the AOJ sent a request to the NPRC for a copy of the Veteran's complete medical and dental file and his entire personnel file, without specifying a specific need for the November 28, 1970 report of medical examination.  That same month, the NPRC responded that all available records had been uploaded into the Veteran's electronic claims file.  Thereafter, in November 2015, the AOJ issued a Supplemental Statement of the Case (SSOC) that continued to deny the Veteran's claim for service connection for bilateral hearing loss.  In the SSOC, the RO incorrectly noted that the Board directed the AOJ to obtain the October 10, 1970 separation examination (as opposed to the November 28, 1970 examination report), and that such was obtained.

Based on these actions, it is unclear whether the AOJ's search included a search for the November 28, 1970 examination report, and whether the search included an inquiry with the Munson Army Hospital.  Moreover, the AOJ did not issue a memorandum that documented its attempts to obtain the November 28, 1970, discharge examination, nor did the AOJ notify the Veteran of any inability to find the record in question.  

Therefore, the Board finds that there was not substantial compliance with the prior remand.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  As such, further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source, to include, but not 
limited to, the NPRC and/or the Munson Army Hospital, to obtain a discharge examination performed on November 28, 1970, at the Munson Army Hospital.  In making these requests, use the Veteran's complete name, as listed on his Form DD-214.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




